DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2022 was filed after the mailing date of the Non-Final Rejection on 03/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-11 and 13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations of the claim: determining at least one sector-carrier configuration wherein the uplink data rate is greater than a downlink data rate or the downlink data rate is greater than the uplink data rate from one or more of the downlink required rate; the corresponding estimated downlink bandwidth required; the uplink required rate; the corresponding estimated uplink bandwidth required; the aggregate bandwidth of spectrum suitable for downlink operation; and the aggregate bandwidth of spectrum suitable for uplink operation, and determining a section of contiguous uplink spectrum suitable to operate a LTE sector-carrier and when the section of contiguous uplink spectrum is greater than the estimated uplink bandwidth required, using the section of contiguous uplink spectrum that is the closest available fit to the estimated uplink bandwidth required.
Claim 13 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations of the claim: trimming UL spectrum by suppressing radio transmissions on either side of the symmetrical UL bandwidth equally. setting the Frequency Information data fields of LTE's System Information Block (SIB) to reflect the true uplink bandwidth; in the LTE Master Information Block, setting the bandwidth to operation to reflect the true size of the downlink bandwidth; in the sector-carrier's uplink, shifting the Physical Uplink Control Channel (PUCCH) blocks that would normally have been at both ends of the symmetrical uplink spectrum to the ends of the curtailed true uplink spectrum; in the LTE sector-carrier's uplink scheduler instructing the LTE PHY to look for the PUCCH blocks in the new locations and scheduling all uplink transmissions only in the curtailed uplink bandwidth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464